Citation Nr: 1639765	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  08-30 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appellant is a Veteran who served on active duty from July 1968 to January 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

This appeal was previously remanded by the Board for additional evidentiary development in June 2010 and, most recently, in August 2013.  The appeal has been returned to the Board for further consideration.  

As noted by the Board in the prior remands, while the Veteran requested a Board hearing in his October 2008 Form 9, he withdrew his request for a hearing in December 2008.  

For reasons explained below, the appeal is, again, REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Indeed, after review of the record, the Board finds that further evidentiary development is needed before a fully informed decision may be rendered in this case.

In July 2007, the Veteran filed a formal claim seeking entitlement to a total disability rating due to unemployability caused by his service-connected PTSD, which he has asserted prevents him from securing or following a substantial gainful occupation.  See July 2007 VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability.  The Veteran's PTSD is rated 70 percent disabling and, as a result, he satisfies the threshold percentage requirements for award of a schedular TDIU, pursuant to 38 C.F.R. § 4.16 (a), are met.  The Board notes the Veteran is also service-connected for residuals of a broken nose with sinus problems, which is rated noncompensable (zero percent disabling), but neither he nor his representative have asserted that this disability has any impact on employability.  

The evidence shows the Veteran worked at Walmart doing maintenance from April 2006 to May 2007 and last worked at Life Stream Behavioral Center from May to June 2007.  See July 2007 VA Form 21-8940; August 2007 VA Form 21-8940, Request for Employment Information in Connection with Claim for Disability Benefits.

In support of his claim, the Veteran and his representative have asserted that he is unable to maintain stable employment because of his inability to concentrate under stress or interact and get along with people.  See May 2010 Informal Hearing Presentation, December 2010 statement from the Veteran.  He has asserted that he has taken meaningless or low paying jobs, including jobs on the 3rd shift, to avoid being around people.  See February 2008 statement from Veteran.  In fact, the Veteran reported that he quit his job at Walmart because managers asked him to train people, which made him feel anxious, paranoid, and uncomfortable.  See June 2007 VA treatment record.  He has also alleged that he was terminated from his last job at Life Stream Behavioral Center because he lost control and freaked out when a facilitator touched him during a required self-defense course.  See May 2010 Informal Hearing Presentation.  

The evidentiary record contains VA opinions which state the Veteran is not unemployable due to his service-connected PTSD, as he is capable of obtaining and maintaining substantially gainful employment.  See August 2010 VA examination report; August 2011 VA opinion.  

However, there remains a question as to whether the Veteran's employment during the appeal period qualifies as "substantially gainful employment" pursuant to 38 C.F.R. § 4.16.  

For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Id.  Consideration shall be given in all claims to the nature of the employment and the reasons for termination.  Id.  

The appropriate TDIU standard is not whether the Veteran is able to obtain any employment or to maintain marginal employment.  Moore v. Derwinski, 1 Vet. App. 356, 359 (1991) (holding that "mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant") (quoting Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975)). Rather, the standard is a subjective one and is whether the Veteran can obtain and maintain substantially gainful employment.  

In the present case, the evidentiary record contains a copy of the Veteran's 2006 W-2 from working at Walmart, as well as a VA Form 21-4192 from Life Stream Behavioral Center.  The record reflects that, in August 2007, the AOJ sent a VA Form 21-4192 to Walmart requesting information regarding the Veteran's employment.  However, a response was not received from Walmart and no further attempts to obtain information from this employer were made.  See 38 C.F.R. § 3.159 (c)(1) (2015) (indicating that VA's reasonable efforts to obtain relevant evidence not in the custody of a Federal department or agency, including current or former employers, will generally consist of an initial request and, if the evidence is not received, at least one follow-up request).  As a result, the Board has no information regarding the Veteran's work arrangement at Walmart from April 2006 to May 2007, including if he was afforded special accommodations due to his disability; nor is there information of record regarding his income in 2007 or thereafter.  

In light of this missing information, a remand is required in order for the AOJ to follow-up on its request for information from Walmart and request the Veteran provide his annual income since July 2007.  

Thereafter, the Veteran should be afforded a VA Social and Industrial Survey and examination for opinion, based upon review of the claims folder, as to whether the Veteran's service-connected PTSD rendered him unable to secure and maintain substantially gainful employment consistent with his occupational and educational background. 

While the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one but, instead, a determination for the adjudicator, see 38 C.F.R. § 4.16 (a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013), the Board finds that the Veteran should be afforded a Social and Industrial Survey that provides a full description of the effects of the Veteran's service-connected disabilities, on his ordinary activities, to include his employability.  38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  Indeed, a Social and Industrial Survey would be helpful in rendering a fully informed decision, given the Veteran's assertions regarding impact his PTSD symptoms had on his ability to maintain employment and the evidence showing that his GAF scores ranged between 50 and 65 during the time period in question, with one score of 42 noted in December 2011.  

In this regard, the Board notes that A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job), while a score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See Carpenter v. Brown, 8 Vet. App. 240, 242- 244 (1995).

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a letter advising him of the types of evidence and information necessary to substantiate a TDIU claim and request that he provide him employment and income information from July 2007 to the present.  

2. Make another attempt to obtain employment information from Walmart, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.  If no response with respect to a particular request is received, or a reply is received indicating that the information sought is not available, the claims file should be annotated to reflect that fact, and the Veteran should be notified.  

3. Upon completion of the above, schedule the Veteran for a Social Industrial Survey to ascertain the impact of his service-connected PTSD (and residuals of a broken nose with sinus problems, if any), on his ordinary activities, to include his employability.  The record must be made available for review.  The VA Social Industrial surveyor is requested to describe the Veteran's employment history. 

In this regard, the surveyor should provide a full description of the effects, to include all associated limitations, of the Veteran's service-connected disabilities since July 2007 on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

The surveyor should also comment on whether the Veteran's employment constitutes substantial gainful employment, in light of his earnings, time worked annually and weekly, and any accommodations made for him by his employers. 

All opinions expressed should be accompanied by supporting rationale.

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed and he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is to ensure compliance with due process considerations.


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




